FAUQUIER BANKSHARES, INC.

FORM OF

RESTRICTED STOCK GRANT AGREEMENT
FOR EMPLOYEE

Granted

This Restricted Stock Grant Agreement is entered as of pursuant to the Fauquier
Bankshares, Inc. Omnibus Stock Ownership and Long Term Incentive Plan (the
“Plan”) and evidences the grant of Restricted Stock (as defined in the Plan),
and the terms, conditions and restrictions pertaining thereto, to (the “Holder”)
as provided herein.

WHEREAS, Fauquier Bankshares, Inc. (the “Corporation”) maintains the Plan under
which the Committee (as defined in the Plan) may, among other things, grant
shares of Common Stock (as defined in the Plan) to such eligible employees of
the Corporation and its Subsidiaries (as defined in the Plan) as the Committee
may determine, subject to such terms, conditions and restrictions as it may deem
appropriate and as are not inconsistent with the terms and limitations of the
Plan; and

WHEREAS, pursuant to the Plan, the Committee has made a grant of Restricted
Stock (the Grant”) to the Holder, who is an Eligible Employee (as defined in the
Plan), conditioned upon the execution by the Corporation and the Holder of a
Restricted Stock Grant Agreement setting forth all the terms and conditions
applicable to this Grant;

NOW THEREFORE, in consideration of the benefits which the Corporation expects to
be derived from the services rendered to it and its Subsidiaries by the Holder
and of the covenants contained herein, the parties hereby agree as follows:

1. Grant of Shares. Under the terms of the Plan, the Committee has made to the
Holder a Grant of Restricted Stock on (“Grant Date”), covering shares of the
Corporation’s Common Stock (the “Restricted Shares”) subject to the terms,
conditions, and restrictions set forth in this Agreement. No dollar amount need
be paid by the Holder to the Corporation as consideration for the purchase of
the Restricted Shares, other than in connection with any Tax Withholding
Liability (as defined in the Plan). This Grant is made pursuant to the Plan and
is subject to the terms thereof.

2. Period of Restriction.



  (a)   Subject to earlier vesting or forfeiture as hereinafter provided, the
period of restriction (the “Period of Restriction”) applicable to the Restricted
Shares is as follows: «vesting period»



  (b)   Notwithstanding any other provision of this Agreement to the contrary,
in the event a Change in Control Transaction (as defined in the Plan) occurs
after the Grant Date, any remaining restrictions applicable to any of the
Restricted Shares shall automatically terminate and any unforfeited Restricted
Shares at such time shall be free of restrictions and freely transferable.



  (c)   Except as contemplated in Paragraph 2(b) or 6, the Restricted Shares may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution,
during the Period of Restriction. Except as otherwise provided pursuant to
Paragraph 2(b) or 6, the applicable portion of the Restricted Shares shall
become free of restrictions and freely transferable by the Holder after the last
day of its Period of Restriction.

3. Stock Certificates. The stock certificate(s) for the Restricted Shares shall
be registered on the Corporation’s stock transfer books in the name of the
Holder. Physical possession of the stock certificate(s) shall be retained by the
Corporation until such time as the Period of Restriction lapses. The Committee
may at any time require the Holder to provide it with a stock power or powers
executed in blank by the Holder and, if requested, the Holder’s spouse for the
Restricted Shares to facilitate the enforcement of the restrictions hereby
imposed on the Restricted Shares; and failure to timely provide such stock
power(s) shall cause any unforfeited Restricted Shares at such time to be
forfeited to the Corporation. The certificate(s) evidencing this Grant shall
bear the following legend:

The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Fauquier Bankshares, Inc.
Omnibus Stock Ownership and Long Term Incentive Plan, in the rules and
administrative procedures adopted pursuant to such Plan, and in an Agreement
dated . A copy of the Plan, such rules and procedures, and such Restricted Stock
Grant Agreement may be obtained from the Secretary of Fauquier Bankshares, Inc.

4. Voting Rights. During the Period of Restriction, the Holder may exercise full
voting rights with respect to the Restricted Shares.

5. Dividends and Other Distributions. During the Period of Restriction, the
Holder shall be entitled to receive currently all dividends and other
distributions paid with respect to this Grant (other than dividends or
distributions paid in shares of the Corporation’s Common Stock). If any such
dividends or distributions are paid in shares of the Corporation’s Common Stock,
such shares shall be registered in the name of the Holder and deposited with the
Corporation as provided in Paragraph 3 and such shares shall be subject to the
same restrictions on transferability as the Restricted Shares with respect to
which they were paid.

6. Termination of Employment.



  (a)   If the Holder’s employment with the Corporation or its Subsidiaries is
terminated due to the Holder’s death or Disability (defined as permanent and
total disability within the meaning of Section 22(e)(3) of the Internal Revenue
Code), any remaining Period of Restriction applicable to the Restricted Shares
shall automatically terminate and any unforfeited Restricted Shares at such time
shall be free of restrictions and freely transferable.



  (b)   If the Holder’s employment with the Corporation or its Subsidiaries is
terminated due to the Holder’s Retirement (as defined in the Plan) from
employment with the Corporation or one of its Subsidiaries during the Period of
Restriction, any remaining Period of Restriction applicable to the Restricted
Shares shall automatically terminate and any unforfeited Restricted Shares at
such time shall be free of restrictions and freely transferable.



  (c)   If the Holder’s employment with the Corporation or its Subsidiaries is
terminated for any reason other than those set forth in Paragraphs 6(a) and
(b) above during the Period of Restriction, any Restricted Shares still subject
to restrictions at the date of such termination shall be automatically forfeited
to the Corporation; provided, however, that, if the Holder’s employment is
terminated involuntarily by the Corporation or one of its Subsidiaries other
than in a Just Cause Termination (as defined in the Plan), the Committee, may,
in its sole discretion, waive the automatic forfeiture of any or all Restricted
Shares and/or may add such new restrictions to the Restricted Shares as it deems
appropriate.

7. Withholding Taxes. The Corporation shall have the right to retain and
withhold the amount of Tax Withholding Liability with respect to the Restricted
Shares. At its discretion, the Committee may require the Holder to reimburse the
Corporation for any such Tax Withholding Liability and to withhold any
distribution in whole or in part until the Corporation is so reimbursed. In lieu
thereof, the Corporation shall have the right to withhold from any other cash
amounts due to or to become due from the Corporation to the Holder an amount
equal to such Tax Withholding Liability to reimburse the Corporation for any
such taxes or to retain and withhold a number of shares having a market value
not less than the amount of such taxes and cancel any such shares so withheld in
order to reimburse the Corporation for any such taxes. The Holder is authorized
to deliver shares of the Corporation’s Common Stock in satisfaction of minimum
statutorily required tax withholding obligations (whether or not such shares
have been held for more than six months and including shares acquired pursuant
to this Grant if the Period of Restriction therefore has lapsed).

8. Administration of Plan. The Plan is administered by a Committee appointed by
the Corporation’s Board of Directors. The Committee has the authority provided
to it in the Plan.

9. Notices. Any notice to the Corporation required under or relating to this
Agreement shall be in writing and addressed to:

Fauquier Bankshares, Inc.
10 Courthouse Square
Warrenton, Virginia 20186
Attention: Secretary

Any notice to the Holder required under or relating to this Agreement shall be
in writing and addressed to the Holder at his address as it appears on the
records of the Corporation.

To evidence their agreement to the terms, conditions and restrictions hereof,
the Corporation and the Holder have signed this Agreement as of the date first
above written.

      HOLDER   FAUQUIER BANKSHARES, INC.
 
  By:
 
   
 
  Its:
 
   
 
   

